Supplement dated June 16, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated January 1, 2011 as amended and restated June 6, 2011 This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. MANAGEMENT INFORMATION Officers of the Fund On page 28, add the following row to the table: Position(s) Held Name, Address with Fund and Positions with the Manager and its Affiliates; and Year of Birth Length of Time Served Principal Occupations During Past 5 Years** Teresa M. Button Treasurer Treasurer (since 2011) for PMC, Princor, PSS, and Spectrum. 711 High Street (since 2011) Vice President and Treasurer since 2011 for PFD, PGI, PREI and Des Moines, Iowa 50392 Edge. Vice President and Treasurer, PLIC. 1963
